DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kahn (U.S. Pub. No. 2010/0050671).
Regarding claim 1, Kahn discloses a direct drive parallel power system for powering a transport climate control system (paragraph 17), the direct drive parallel power system comprising: 
a powertrain (fig. 2) that includes a prime mover (26), a motor-generator (28), and a drive shaft (42), 
wherein the prime mover is configured to generate mechanical power for powering a direct driven load of the transport climate control system via the drive shaft (the prime mover is an internal combustion engine),  
wherein the motor-generator includes a motor and a generator (the motor is also a generator), and 
wherein the motor is configured to generate mechanical power for powering the direct driven load via the drive shaft (paragraph 20 discloses the motor outputting torque to drive the vehicle); 
a battery source (38) electrically connected (40) to the generator of the motor-generator, wherein the battery source is configured to supply electrical power to the motor of the motor-generator and configured to supply electrical power to an electrically driven load of the transport climate control system (paragraph 41 discloses the battery powering the climate load); and 
a power system controller (100) configured to monitor and control operation of the prime mover, the motor-generator, and the battery source.
Regarding claim 2 which depends from claim 1, Kahn discloses wherein the powertrain further includes a clutch (44) disposed between the prime mover and the motor-generator along the drive shaft (paragraph 21), wherein the clutch is controlled via the power system controller and wherein the clutch is configured to engage and disengage the prime mover from the drive shaft based on instructions received from the power system controller (paragraph 37).
Regarding claim 3 which depends from claim 1, Kahn discloses further comprising a battery charger configured to connect to a utility power source for charging the battery source (paragraph 38 “utility regeneration”).
Regarding claim 4 which depends from claim 1, Kahn discloses wherein the generator of the motor- generator is configured to convert mechanical power generated by the prime mover into electrical power and is configured to transfer the generated electrical power to the battery source for charging the battery source (paragraph 38).
Regarding claim 5 which depends from claim 1, Kahn discloses wherein the power system controller is configured to operate the direct drive parallel power system in a parallel operation mode in which both the prime mover and the motor-generator are instructed to concurrently supply mechanical power via the drive shaft to the direct driven load (paragraph 37).
Regarding claim 6 which depends from claim 1, Kahn discloses wherein the power system controller is configured to operate the direct drive parallel power system in a prime mover operation mode in which the prime mover is instructed to supply mechanical power via the drive shaft to the direct driven load without assistance from the motor-generator (paragraph 38).
Regarding claim 7 which depends from claim 1, Kahn discloses wherein the power system controller is configured to operate the direct drive parallel power system in a motor-generator operation mode in which the motor-generator is instructed to supply mechanical power via the drive shaft to the direct driven load without assistance from the prime mover (paragraph 37).
Regarding claim 8 which depends from claim 1, Kahn discloses wherein the prime mover is one of: a diesel engine (paragraph 3), a gasoline engine (diesel option addressed), a compressed natural gas (CNG) engine, and a liquid nitrogen gas (LNG) engine.
Regarding claim 9 which depends from claim 1, Kahn discloses wherein the direct driven load is a working fluid compressor of the transport climate control system (paragraph 5).
Regarding claim 2 which depends from claim 1, Kahn discloses 10. A method for operating a direct drive parallel power system to power a transport climate control system, the method comprising: monitoring a prime mover parameter; comparing the monitored prime mover parameter to a prime mover threshold; when the monitored prime mover parameter is less than the prime mover threshold, operating the direct drive parallel power system in a parallel operation mode to power a direct driven load of the transport climate control system, and when the monitored prime mover parameter is not less than the prime mover threshold, operating the direct drive parallel power system in a prime mover operation mode to power the direct driven load (the limitations of this claim have been addressed above in claim 1 in addition to paragraphs 37-39).
Regarding claim 11 which depends from claim 10, Kahn discloses wherein operating the direct drive parallel power system in the parallel operation mode includes: a prime mover of the direct drive parallel power system generating mechanical power; and a drive shaft of the direct drive parallel power system transferring the generated mechanical power from the prime mover to the direct driven load (the limitations of this claim have been addressed above in claim 1).
Regarding claim 12 which depends from claim 10, Kahn discloses wherein operating the direct drive parallel power system in the prime mover operation mode includes: 
a prime mover of the direct drive parallel power system generating mechanical power (paragraph 38); 
a motor-generator of the direct drive parallel power system generating mechanical power (paragraph 37); and 
a drive shaft of the direct drive parallel power system concurrently transferring the generated mechanical power from the prime mover and the generated mechanical power from the motor-generator to the direct driven load (shown in fig. 2).
Regarding claim 12 which depends from claim 10, Kahn discloses further comprising: determining whether a battery source of the direct drive parallel power system is sufficiently charged when the monitored prime mover parameter is not less than the prime mover threshold; when the battery source is sufficiently charged, operating the direct drive parallel power system in a motor-generator operation mode; and when the battery source is not sufficiently charged, operating the direct drive parallel power system in the prime mover operation mode (paragraph 37).
Regarding claim 14 which depends from claim 13, Kahn discloses wherein operating the direct drive parallel power system in the motor-generator operation mode includes: 
a motor-generator of the direct drive parallel power system generating mechanical power (paragraph 37); and 
a drive shaft of the direct drive parallel power system transferring the generated mechanical power from the motor-generator to the direct driven load (paragraph 20).
Regarding claim 15 which depends from claim 10, Kahn discloses further comprising a battery source (38) of the direct drive parallel power system supplying electrical power to an electrically driven load of the transport climate control system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747